277 S.W.3d 355 (2009)
Shane K. RUWE, Respondent,
v.
Mark W. MCCLUNG, M.D., Appellant.
No. WD 69093.
Missouri Court of Appeals, Western District.
February 27, 2009.
D. Bruce Keplinger, Overland Park, KS, for appellant.
Ryan Glenn Terril, Samuel K. Cullan, Kansas City, MO, for respondent.
Before LISA HARDWICK, P.J., VICTOR HOWARD and JOSEPH P. DANDURAND, JJ.

ORDER
PER CURIAM:
Dr. Mark McClung appeals the trial court's judgment denying his amended motion for judgment notwithstanding the verdict and alternative motion for a new trial, after a jury found him medically negligent in connection with a reconstructive surgery he performed on Kathryn Cetto. In three points on appeal, Dr. McClung claims that the trial court erred in: (1) denying his motion for judgment notwithstanding the verdict based on his assertion that Ms. Cetto failed to make a submissible medical negligence case; (2) denying his motion for a new trial based on his claim of instructional error; and (3) denying his motion for a new trial based on juror nondisclosure. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The points are denied, and the judgment is affirmed. Rule 84.16(b).